DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A dispensing station configured for dispensing lubricant to a target, comprising: - a dispenser configured for dispensing the lubricant; - a container removably placed in the dispensing station; - a pump connected to the container and the dispenser; - a controller configured for controlling the pump: - a data processing unit configured for communicating with the controller and configured for receiving: - one or more command parameter(s) via a first communication device, wherein the first communication device is a wireless device, such as a tablet, a smart phone, a laptop, or a device configured with near field coupling or Bluetooth, - a first set of condition parameters via the first communication device, wherein the first condition parameters is related to at least the content of the container,  - a second set of condition parameters via a second communication device, wherein the second set of condition parameter is related to at least the content of the container; and wherein the data processing unit is further configured for checking whether the first set of condition parameters matches the second set of condition parameters, such that: - if the match is valid, the data processing unit is configured for allowing transmittance of said command parameter(s) to the controller, whereby lubricant is dispensed to the target, or if the match is invalid, the data processing unit is configured for denying transmittance of said command parameter(s) to the controller, whereby lubricant is not dispensed to the target.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654